Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-8-2005

In Re: Gen Datacomm
Precedential or Non-Precedential: Precedential

Docket No. 04-1710




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"In Re: Gen Datacomm " (2005). 2005 Decisions. Paper 925.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/925


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                      No. 04-1710

                      In Re: General DataComm Industries, Inc.


                         On Appeal from Final Judgement of the
                           United States District Court for the
                                  District of Delaware
                              Argued: December 15, 2004

    Before: NYGAARD and GARTH, Circuit Judges and *POLLAK, District Judge

                           ORDER AMENDING OPINION

      IT IS HEREBY ORDERED, that the precedential opinion filed on May 16, 2005

be amended as follows:

      The case caption should have no reference to “David Buchbinder, Trustee.”




                                               BY THE COURT




                                               /s/ Leonard I. Garth
                                               Circuit Judge


Dated: June 8, 2005